1                                                 I N      T H E         S U P R E M E         C O U R T        O F      T E N N E S S E E

 2                                                                              A T      N A S H V I L L E                              FILED
 3
                                                                                                                                            June 15, 1998
 4   S T A T E     O F       T E N N E S S E E ,                                                        (
                                                                                                                                        Cecil W. Crowson
 5                                                                                                      (
                                                                                                                                       Appellate Court Clerk
 6 P. l a i n t i f f - A p p e l l e e ,                                    (
 7                                                                                                      (       C h e a t h a m           C i r c u i t
 8                                                                                                      (
 9   v .                                                                                                (       H o n . A l l e n             W .     W a l l a c e ,
10                                                                                                      (       J u d g e
11                                                                                                      (
12   J A M E S     B L A N T O N ,                                                                      (       N o .      0 1 S 0 1 - 9 6 0 5 - C C - 0 0 0 9 3
13                                                                                                      (
14                             D e f e n d a n t - A p p e l l a n t .                                  (
15
16
17
18
19                                                 C O N C U R R I N G            A N D         D I S S E N T I N G              O P I N I O N
20
21
22
23                             I     c o n c u r         w i t h      t h e      r e j e c t i o n              o f      t h e       d e f e n d a n t ’ s        c l a i m       t h a t

24   t h e     s t a t u t e         u n d e r      w h i c h         h e      w a s      s e n t e n c e d              i s     u n c o n s t i t u t i o n a l ,              a n d     I

25   c o n c u r       i n     a f f i r m i n g           t h e      c o n v i c t i o n               o f     f i r s t        d e g r e e        m u r d e r .         H o w e v e r ,

26   I     w o u l d     m o d i f y       t h e         p u n i s h m e n t           t o       l i f e        i m p r i s o n m e n t             b e c a u s e       t h e

27   s e n t e n c e         o f     d e a t h      i n      t h i s         c a s e      i s         e x c e s s i v e          o r      d i s p r o p o r t i o n a t e           t o

28   t h e     p e n a l t y         i m p o s e d         i n      s i m i l a r         c a s e s .

29

30                                                                                                I

31

32                             B e f o r e       a d d r e s s i n g             t h e       i s s u e          o f      p r o p o r t i o n a l i t y ,            I     a m     f i r s t

33   c o m p e l l e d         t o     c o m m e n t         o n      t h e      d e f e n d a n t ’ s                 c l a i m s        a t t a c k i n g       t h e

34   c o n s t i t u t i o n a l i t y              o f      t h e         d e a t h      p e n a l t y .                A s     i n      e a r l i e r     c a s e s ,         t h e

35   d e f e n d a n t         o f f e r s       a n       o f t e n - r e p e a t e d                  s e r i e s        o f       a r g u m e n t s      a g a i n s t         t h e

36   s e n t e n c e         o f     d e a t h ,         a l l      o f      w h i c h       h a v e          b e e n      a s       o f t e n      r e j e c t e d         b y     t h e

37   C o u r t .         T h e       l a w y e r s         f o r      d e a t h        r o w          i n m a t e s ,          a s      w e l l     a s   t h e     C o u r t ,
 1   a p p e a r     d i s e n g a g e d           f r o m       a n y       m u t u a l          c o n s i d e r a t i o n                o f     m e a n i n g f u l

2    i s s u e s .

3

4                            F o r     a l m o s t         e i g h t         y e a r s ,          I      h a v e     e x p r e s s e d             g r a v e       c o n c e r n

 5   a b o u t     T e n n e s s e e ’ s           i m p l e m e n t a t i o n                  o f      t h e     d e a t h         p e n a l t y .             S e e     S t a t e      v .

 6   B l a c k ,     8 1 5       S . W . 2 d       1 6 6 ,       1 9 1 - 2 0 1           ( T e n n .         1 9 9 1 )        ( R e i d ,          C . J . ,

7    d i s s e n t i n g ) .           A l t h o u g h           I     h a v e       c o n c u r r e d             i n     t h e       i m p o s i t i o n           o f       t h e

 8   d e a t h     p e n a l t y       i n     s e v e r a l           c a s e s ,         s e e ,         e . g . ,       S t a t e         v .     H a l l ,       9 5 8       S . W . 2 d

 9   6 7 9     ( T e n n .       1 9 9 7 ) ;       S t a t e         v .     M a n n ,          9 5 9      S . W . 2 d        5 0 3        ( T e n n .       1 9 9 7 ) ; S t a t e

10   v .     B u s h ,     9 4 2     S . W . 2 d         4 8 9       ( T e n n .         1 9 9 7 ) ; S t a t e               v .      S m i t h ,        8 6 8      S . W . 2 d        5 1 6

11   ( T e n n .     1 9 9 3 ) ;       S t a t e         v .     H o w e l l ,           8 6 8         S . W . 2 d       2 3 8       ( T e n n .       1 9 9 3 ) ;         t h e

12   c o n s t i t u t i o n a l i t y             o f     t h i s         f o r m       o f      p u n i s h m e n t              a n d     o f     t h e       l a w s

13   p r o v i d i n g       f o r     i t s       i m p o s i t i o n             h a v e        n o t      b e e n       f i n a l l y           s e t t l e d .

14

15                           I t     i s     a n     a c c e p t e d           p r i n c i p l e             t h a t       t h e       e n a c t m e n t s           o f       t h e

16   G e n e r a l       A s s e m b l y       a r e       p r e s u m e d           c o n s t i t u t i o n a l .                     V o g e l       v .       W e l l s       F a r g o

17   G u a r d     S e r v i c e s ,         9 3 7       S . W . 2 d         8 5 6 ,       8 5 8         ( T e n n .       1 9 9 6 ) ;           P e t i t i o n         o f

18   B u r s o n ,       9 0 9     S . W . 2 d       7 6 3 ,         7 7 5     ( T e n n .             1 9 9 5 ) .         W h e n e v e r           t h e

19   c o n s t i t u t i o n a l i t y             o f     a     s t a t u t e           i s      a t t a c k e d ,           t h i s        C o u r t       i s     r e q u i r e d

20   t o     i n d u l g e       e v e r y     p r e s u m p t i o n               i n     f a v o r         o f     i t s         v a l i d i t y        a n d      r e s o l v e

21   a n y     d o u b t     i n     f a v o r       o f ,       r a t h e r         t h a n           a g a i n s t ,        t h e        c o n s t i t u t i o n a l i t y              o f

22   t h e     a c t .     D o r r i e r       v .       D a r k ,         5 3 7     S . W . 2 d           8 8 8 ,       8 9 1       ( T e n n .       1 9 7 6 ) .

23   D e s p i t e       t h i s     w e l l - s e t t l e d               r u l e       o f      c o n s t i t u t i o n a l                l a w ,      c a p i t a l

24   d e f e n d a n t s         h a v e     r e p e a t e d l y             a r g u e d          t h a t        t h e     d e a t h         p e n a l t y         i s

25   u n c o n s t i t u t i o n a l           w i t h o u t           p r e s e n t i n g               a n y     b a s i s         s u f f i c i e n t           t o     r e b u t

26   t h e     p r e s u m p t i o n         o f     c o n s t i t u t i o n a l i t y .

27




                                                                                               - 2 -
 1                             F o r     e x a m p l e ,           t h e     U n i t e d         S t a t e s          S u p r e m e         C o u r t         h a s       h e l d       t h a t

2    “ a n     e v o l v i n g         s e n s e       o f       d e c e n c y ”         d e t e r m i n e s            t h e       s t a n d a r d           o f     p r o t e c t i o n

3    a f f o r d e d       b y     t h e       p r o h i b i t i o n             a g a i n s t          “ c r u e l         a n d     u n u s u a l           p u n i s h m e n t s ”

4    f o u n d     i n     t h e       E i g h t h         A m e n d m e n t           o f     t h e      U n i t e d         S t a t e s         C o n s t i t u t i o n .

 5   S e e     T r o p     v .     D u l l e s ,           3 5 6     U . S .         8 6 ,     7 8      S .     C t .       5 9 0 ,     2     L . E d .         2 d       6 3 0

 6   ( 1 9 5 8 ) ;       F u r m a n         v .     G e o r g i a ,         4 0 8       U . S .        2 3 8 ,       9 2     S .     C t .       2 7 2 6 ,         3 3       L . E d .       2 d

7    3 4 6     ( 1 9 7 2 ) .           A t     t h e       s a m e     t i m e ,         t h e        C o u r t       h a s     r e f u s e d           t o     h o l d         t h a t

8    t h e     i m p o s i t i o n           o f     t h e       d e a t h       p e n a l t y          b y     a     s t a t e       i s     p e r       s e       c r u e l         a n d

9    u n u s u a l       p u n i s h m e n t           a n d       t h e r e b y         p r o h i b i t e d            b y     t h e       f e d e r a l

10   c o n s t i t u t i o n .               S e e     G r e g g       v .       G e o r g i a ,          4 2 8       U . S .       1 5 3 ,       9 6     S .       C t .       2 9 0 9 ,

11   4 9     L . E d .     2 d     8 5 9       ( 1 9 7 6 ) .           A s       I     n o t e d        i n     B l a c k ,         h o w e v e r ,           t h e

12   d e t e r m i n a t i o n s             o f     t h e       U n i t e d         S t a t e s        S u p r e m e         C o u r t       s e t       o n l y         a     m i n i m u m

13   s t a n d a r d       a n d       d o     n o t       l i m i t       t h i s       C o u r t ’ s          a u t h o r i t y           t o     p r o v i d e             g r e a t e r

14   p r o t e c t i o n         u n d e r         t h e     T e n n e s s e e           C o n s t i t u t i o n .                  8 1 5     S . W . 2 d           a t       1 9 2

15   ( c i t i n g       D o e     v .       N o r r i s ,         7 5 1     S . W . 2 d         8 3 4 ,        8 3 8       ( T e n n .       1 9 8 8 )         a n d         M i l l e r

16   v .     S t a t e ,       5 8 4     S . W . 2 d         7 5 8 ,       7 6 1       ( T e n n .        1 9 7 9 ) ) .             T h e r e f o r e ,             d e s p i t e         t h e

17   p r e s u m p t i o n         o f       c o n s t i t u t i o n a l i t y ,                 s h o u l d          i t     b e     s h o w n         t h a t       t h e       d e a t h

18   p e n a l t y       o f f e n d s         t h e       “ s t a n d a r d           o f     d e c e n c y ”          e x i s t i n g           i n     T e n n e s s e e ,             t h e

19   d e a t h     p e n a l t y         w o u l d         b e     b a r r e d         u n d e r        o u r       s t a t e       c o n s t i t u t i o n .                   S e e

20   S t a t e     v .     M i d d l e b r o o k s ,               8 4 0     S . W . 2 d         3 1 7 ,        3 5 1       ( T e n n .       1 9 9 2 )         ( R e i d ,           C . J . ,

21   c o n c u r r i n g         a n d       d i s s e n t i n g ) .                 Y e t     a t t o r n e y s            r e p r e s e n t i n g             d e f e n d a n t s

22   i n     c a p i t a l       c a s e s         h a v e       n e v e r       o f f e r e d          t h i s       C o u r t       a n y       d e f i n i t i v e             o r

23   e m p i r i c a l         e v i d e n c e         t o       e s t a b l i s h           s u c h      a     “ s t a n d a r d . ”               T h e s e         a r e

24   f a c t u a l       i s s u e s         t h a t       c a n     b e     r e s o l v e d            o n l y       b y     p r o o f ;         a n d       i n     t h e

25   a b s e n c e       o f     p r o o f ,         t h e r e       i s     n o       b a s i s        o n     w h i c h       t h i s       C o u r t         c a n         a s s e s s

26   c o n t e m p o r a r y           v a l u e s         i n     T e n n e s s e e           u n d e r        e i t h e r         t h e     f e d e r a l           o r       s t a t e

27   c o n s t i t u t i o n s .               S e e       S t a t e       v .       S m i t h ,        8 6 8       S . W . 2 d       a t     5 8 3       ( R e i d ,           C . J . ,




                                                                                              - 3 -
 1   c o n c u r r i n g ) ;           S t a t e         v .         H o w e l l ,         8 6 8      S . W . 2 d          a t     2 6 4         ( R e i d ,       C . J . ,

 2   c o n c u r r i n g ) .

 3

 4                             I n     B l a c k ,           I       l i k e w i s e         i n d i c a t e d             t h a t       t h e       m e t h o d         o f

 5   i m p l e m e n t i n g           a     s e n t e n c e             o f     d e a t h          i n      t h i s       S t a t e         i s     a l s o

 6   c o n s t i t u t i o n a l l y               s u s p e c t .               8 1 5       S . W . 2 d           a t     1 9 9 - 2 0 1 .               A f t e r       r e v i e w i n g

 7   t h e     h i s t o r i c a l           b a c k g r o u n d               o f     e l e c t r o c u t i o n                 a s     a       m e a n s       o f     e x e c u t i o n ,

 8   I     o p i n e d     t h a t         t h e       c a s e         s h o u l d         b e      r e m a n d e d          t o       a l l o w         t h e     d e f e n d a n t           “ t o

 9   p r e s e n t       e v i d e n c e           t o       t h e       [ t r i a l ]           c o u r t         o n     t h e       c o n s t i t u t i o n a l               i s s u e       o f

10   w h e t h e r       e l e c t r o c u t i o n                   p e r     s e     i s       c r u e l         a n d     u n u s u a l           p u n i s h m e n t           u n d e r

11   A r t i c l e       I ,     §     1 6       o f     t h e         T e n n e s s e e            C o n s t i t u t i o n . ”                    W h i l e       t h i s       i s     a n

12   i s s u e     o f     g r a v e         c o n c e r n ,             i t     i s       o n e      t h a t        c a n n o t         b e       d e c i d e d         w i t h o u t

13   s o m e     e v i d e n c e           o f     t h e         n a t u r e         o f     d e a t h         b y       e l e c t r o c u t i o n .

14   N e v e r t h e l e s s ,             n o     p r o o f           h a s     e v e r         b e e n       p r e s e n t e d             t o     t h e       t r i a l       c o u r t s

15   o n     t h i s     i s s u e         s o     t h a t           t h i s     C o u r t          m i g h t        d e t e r m i n e             w h e t h e r

16   e l e c t r o c u t i o n             i s     “ c r u e l           a n d       u n u s u a l           p u n i s h m e n t ”               u n d e r       t h e       s t a t e

17   c o n s t i t u t i o n .

18

19                             T h e       b u r d e n           r e s t s       u p o n         t h e       p a r t y       c h a l l e n g i n g               t h e

20   c o n s t i t u t i o n a l i t y                 o f       a     s t a t u t e         t o      r e b u t          t h e     p r e s u m p t i o n               o f

21   c o n s t i t u t i o n a l i t y .                     T h i s         b u r d e n         h a s       n o t       b e e n       c a r r i e d         b y       t h o s e

22   a s s e r t i n g         t h e       u n c o n s t i t u t i o n a l i t y                      o f      c a p i t a l           p u n i s h m e n t             i n     t h i s

23   S t a t e .         A s     i n       p r i o r         c a s e s ,         t h e r e          i s      n o     b a s i s         i n       t h e     r e c o r d         p r e s e n t l y

24   b e f o r e       t h e     C o u r t         u p o n           w h i c h       t h e       C o u r t         c a n     m a k e         a     d e t e r m i n a t i o n             t h a t

25   t h e     d e a t h       p e n a l t y           v i o l a t e s           o r       d o e s         n o t     v i o l a t e           c o n t e m p o r a r y

26   s t a n d a r d s         o f     d e c e n c y             i n     T e n n e s s e e            o r      m a k e       a     d e t e r m i n a t i o n                 t h a t     d e a t h

27   b y     e l e c t r o c u t i o n             i s       c r u e l         a n d       u n u s u a l           p u n i s h m e n t .




                                                                                                   - 4 -
 1                                                                                                  I I

 2

 3                           T h e       f i r s t        d u t y         o f      t h i s          C o u r t          i s     t o       e x a m i n e             e a c h        c a s e          a n d

 4   a p p l y     t h e     l a w       f a i r l y        a n d         d i s p a s s i o n a t e l y                      a n d       t h e r e b y             r e n d e r           j u s t i c e

 5   u n d e r     t h e     l a w .           T o     t h i s      p u r p o s e ,                 t h e         C o u r t ,          a n d           e a c h     j u s t i c e ,

 6   e x a m i n e s       t h e       r e c o r d        a n d     r e v i e w s              t h e          l a w ,        g i v i n g               a t t e n t i o n          t o         t h e

 7   s t a t u t o r y       i s s u e s          a n d     a s s i g n m e n t s                   m a d e         b y      t h e       d e f e n d a n t               i n      e a c h          c a s e .

 8

 9                           T h e       C o u r t        h a s     a       c o n c o m i t a n t                   r e s p o n s i b i l i t y                    w h i c h           i s

10   e q u a l l y     i m p o r t a n t ,             t h a t      i s ,          t o      d e f e n d             t h e      i n t e g r i t y                 o f     t h e         s t a t e ’ s

11   j u d i c i a l       s y s t e m         a n d      i t s     j u d g m e n t s .                       R e v i e w          o f         t h e       d e c i s i o n s             o f       t h e

12   U n i t e d     S t a t e s         S u p r e m e        C o u r t            a n d       t h e          o p i n i o n s            o f           t h e     f e d e r a l           c i r c u i t

13   a n d   d i s t r i c t           c o u r t s        s h o w s         t h a t         t h e          s e n t e n c e s             i m p o s e d             u n d e r           t h e

14   c a p i t a l     s e n t e n c i n g             s c h e m e s            o f       t h e       v a r i o u s            s t a t e s               r e c e i v e         t h e          h i g h e s t

15   s c r u t i n y       f r o m       t h e       f e d e r a l          c o u r t s .                  I t      i s      t h e       d u t y           o f     t h i s        C o u r t            t o

16   i n t e r p r e t       t h e       s t a t u t e s          e n a c t e d             b y       t h e         G e n e r a l              A s s e m b l y           a n d

17   p a r t i c u l a r l y           c a p i t a l        s e n t e n c i n g                s t a t u t e s               s o       a s       t o       r e n d e r         c o n v i c t i o n s

18   u n d e r     s t a t e       l a w       w h i c h      a r e         c o n s i s t e n t                   w i t h      t h e           m i n i m u m           s t a n d a r d s               o f

19   t h e   f e d e r a l         c o n s t i t u t i o n                a n d       a r e ,         t h e r e f o r e ,                i m p r e g n a b l e                 a g a i n s t

20   c h a l l e n g e s         i n     t h e       f e d e r a l          c o u r t s .                  N e v e r t h e l e s s ,                     t h i s       C o u r t

21   c o n t i n u e s       t o       c o u n t e n a n c e              a d m i t t e d             e r r o r s            t h a t           o f f e n d         t h e       f e d e r a l

22   c o n s t i t u t i o n           i n     t h e      t r i a l         o f       c a p i t a l              c a s e s     a n d         t h e r e b y         p u t s       a t         r i s k     t h e

23   c o n v i c t i o n s       a n d       s e n t e n c e s      o f         s o m e      o f      t h e         s t a t e ’ s            m o s t      c u l p a b l e         o f f e n d e r s .

24

25                           A     p r i m a r y          e x a m p l e            i s      t h e          C o u r t ’ s           r e s p o n s e               t o     c h a l l e n g e s                 t o

26   t h e   c o n s t i t u t i o n a l               v a l i d i t y             o f      t h e          s o - c a l l e d             “ h e i n o u s ,               a t r o c i o u s               o r

27   c r u e l ”     a g g r a v a t i n g             c i r c u m s t a n c e ,                    p a r t i c u l a r l y                    a s       i t     e x i s t e d           p r i o r           t o




                                                                                                   - 5 -
                                                                                                                                                                                                                                                        1
 1   i t s        a m e n d m e n t                     i n     1 9 8 9 .                        S e e          T . C . A .                 §     3 9 - 2 - 2 0 3 ( i ) ( 5 )                                       ( 1 9 8 2 ) .                               I n      t h e

2    p a s t ,         t h i s             C o u r t            h a s               r e p e a t e d l y                         a n d           w i t h o u t                     a n a l y s i s                              h e l d            t h a t             t h i s

3    a g g r a v a t i n g                     c i r c u m s t a n c e                              i s         n o t           c o n s t i t u t i o n a l l y                                         v a g u e                    o r          o v e r b r o a d

4    a n d        r e f u s e d                t o        r e s p o n d                       t o     t h e             d e v e l o p m e n t s                             o f           f e d e r a l                          c o n s t i t u t i o n a l

5    l a w        t h a t          r e q u i r e d                  f u r t h e r                     r e f i n e m e n t                         o f     t h e                   l a w               p e r t a i n i n g                               t o      t h i s

 6   a g g r a v a t i n g                     c i r c u m s t a n c e .                                      S e e ,           e . g . , S t a t e                          v .              T h o m p s o n ,                            7 6 8              S . W . 2 d

 7   2 3 9 ,        2 5 2          ( T e n n .                1 9 8 9 )               ( r e s p o n d i n g                            t o        M a y n a r d                        v .            C a r t w r i g h t ,                                  4 8 6      U . S .

8    3 5 6 ,        1 0 8          S .         C t .          1 3 5 3 ,               1 0 0           L . E d .                 2 d         3 7 2       ( 1 9 8 8 ) ) .                                 T h e                  C o u r t                h a s

 9   p e r s i s t e d                  i n       t h i s           c o u r s e                     d e s p i t e                    d i s s e n t          b y                   i t s               m e m b e r s ,                       s e e              S t a t e

10   v .       S h e p h e r d ,                  9 0 2         S . W . 2 d                      8 9 5 ,           9 0 9             ( T e n n .          1 9 9 5 )                       ( R e i d ,                          J . ,

11   d i s s e n t i n g ) ;                       S t a t e            v .           C a z e s ,                  8 7 5             S . W . 2 d          2 5 3 ,                      2 7 1 - 2 7 2                           ( T e n n .

12   1 9 9 4 ) ( R e i d ,                     C . J . ,            d i s s e n t i n g ) ;                                 S t a t e             v .     V a n                   T r a n ,                   8 6 4              S . W . 2 d                   4 6 5 ,

13   4 8 5 - 4 9 0             ( T e n n .                1 9 9 3 )                 ( D a u g h t r e y                         ,      J . ,        d i s s e n t i n g ) ;                                       B l a c k ,                     s u p r a ,             8 1 5

14   S . W . 2 d           a t          1 9 5 - 1 9 7               ( R e i d ,                     C . J . ,               d i s s e n t i n g ) ,                               a n d               w a r n i n g s                       f r o m

15   j u s t i c e s               o f         t h e          U n i t e d                     S t a t e s               S u p r e m e               C o u r t .                           S e e ,                 e . g . ,                 B a r b e r                 v .

16   T e n n e s s e e ,                   _ _ _          U . S .            _ _ _ ,                1 1 5          S .          C t .           1 1 7 7 ,           1 3 0                 L . E d .                 2 d              1 1 2 9                 ( 1 9 9 5 )

17   ( S t e w a r t ,                  J .       c o n c u r r i n g )                             ( f i n d i n g                    t h e        i n s t r u c t i o n                                     o n              “ d e p r a v i t y ”

18   a d o p t e d             i n         S t a t e            v .          W i l l i a m s ,                          6 9 0          S . W . 2 d          5 1 7                      ( T e n n .                  1 9 8 5 ) ,                         “ p l a i n l y

19   i m p e r m i s s i b l e ”                          u n d e r                 G o d f r e y                  v .          G e o r g i a ,             4 4 6                      U . S .                4 2 0 ,                1 0 0              S .      C t .

20   1 7 5 9 ,         6 4         L . E d .              2 d       3 9 8             ( 1 9 8 0 ) ) .                                T h e        C o u r t ’ s                        r e f u s a l                           t o     r e s p o n d                    t o

21   s u c h        c r i t i c i s m                     p l a c e s                 i n           p e r i l               a l l           s e n t e n c e s ,                           i n c l u d i n g                            t h a t                 i m p o s e d

22   i n       t h e       p r e s e n t                  c a s e ,                 t h a t           a r e             b a s e d               u p o n     f i n d i n g s                                   o f              t h i s




                       1
                         W h     i l    e t     h e      1 9 8 9       a m        e n d       m e n t         o f t       h i    s a g g r        a v a t i n       g            c i    r c     u m     s t    a n c       e       r e p l        a c        i n g
       “   d   e p r a v i t      y      o f      m i   n d ”      w i t      h       “   s     e r i o   u     s p      h y    s i c a l        a b u s e      b       e    y     o   n d        t    h a    t    n   e        c e s s a     r     y          t o
       p   r   o d u c e d        e a    t h   ” a      p p e a    r s        t     o     p     r o v i   d     e a         m   e a n i n g      f u l s t      a       n    d     a   r d        f    o r       d e   t        e r m i n     i     n       g t h e
       a   p   p r o p r i a      t e    n e   s s      o f d      e a t      h       a   s       a p     e     n a l    t y    , S t a t        e v . B        u       s    h     ,      9   4 2         S   . W .    2        d a t         5     2       6 ( R e i d ,
       J   .   , c o n c u        r r    i n   g ) ,       t h e     C o      u     r t   ’     s c o     n     t i n    u e    d b r o a        d a p p l      i       c    a     t   i o    n        o f       t h   i        s c i r       c     u       m s t a n c e
       m   a   y t h r e a        t e    n     i t s       c o n   s t i      t     u t   i     o n a l   i     t y .           S e e S t        a t e v .              H    o     d   g e    s ,         9   4 4      S        . W . 2 d           3       4 6 , 3 6 1 -
       3   6   2 ( R e i d        ,      J .   , d      i s s e    n t i      n     g )   .




                                                                                                                                    - 6 -
                                                                                                                                                                                                                            2
 1   a g g r a v a t i n g                                    c i r c u m s t a n c e                                       u n d e r          t h e           p r e - 1 9 8 9                   s t a t u t e .

 2

 3                                                                                                                                                     I I I

 4

 5                                             I              w o u l d                             f i n d           t h a t        t h e            s e n t e n c e                    o f     d e a t h           i n            t h i s       c a s e            “ i s

 6   e x c e s s i v e                         o r                  d i s p r o p o r t i o n a t e                                         t o         t h e          p e n a l t y                i m p o s e d                   i n     s i m i l a r

 7   c a s e s ,              c o n s i d e r i n g                                                    b o t h          t h e        n a t u r e               o f         t h e           c r i m e            a n d       t h e           d e f e n d a n t . ”

8    T e n n .           C o d e                           A n n .                      §           3 9 - 1 3 - 2 0 6 ( c ) ( 1 ) ( D ) .

9

10                                             I n                  S t a t e                          v .          B l a n d ,         9 5 8           S . W . 2 d                   6 5 1      ( T e n n .            1 9 9 7 ) ,               t h i s            C o u r t

11   s e t        f o r t h                    t h e                         a n a l y s i s                          i t       w o u l d         f o l l o w                    i n       p e r f o r m i n g                      c o m p a r a t i v e

12   p r o p o r t i o n a l i t y                                                      r e v i e w                   o f       c a p i t a l             c a s e s .                      A l t h o u g h              I           h a v e       e x p r e s s e d

13   m y       v i e w              t h a t                         B l a n d                          m a r k e d              o n l y        “ a n           i m p o r t a n t                    f i r s t           s t e p             i n

14   a r t i c u l a t i n g                                        a             s t r u c t u r e d                           r e v i e w             p r o c e s s ”                    f o r        c o m p a r a t i v e                     r e v i e w ,

15   s e e        S t a t e                    v .                  B l a n d ,                           9 5 8         S . W . 2 d            a t        6 7 6            ( R e i d ,              J . ,         d i s s e n t i n g ) ,                      i t

16   a p p e a r s                  t h a t                         B l a n d                          n o w          p r o v i d e s             t h e          e n t i r e                   f r a m e w o r k                    w i t h i n       w h i c h

17   q u e s t i o n s                         o f                  c o m p a r a t i v e                                   p r o p o r t i o n a l i t y                                w i l l        b e       a d d r e s s e d                 b y        t h e

18   C o u r t .                    S e e ,                         S t a t e                          v .          H a l l ,        9 5 8        S . W . 2 d                    a t       6 9 9 ;        S t a t e                 v .     M a n n ,          9 5 9

19   S . W . 2 d              a t              5 1 3 .                                  I n            t h e          p r e s e n t            o p i n i o n ,                        t h e      m a j o r i t y                    o f     t h e     C o u r t

20   h a s        u n d e r t a k e n                                             a           l e n g t h y                 c o m p a r i s o n                  o f             t h i s         c a s e          w i t h             o t h e r       f i r s t

21   d e g r e e              m u r d e r s ,                                           b o t h              c a p i t a l              a n d           l i f e            c a s e s ,              u n d e r           t h e             B l a n d

22   a n a l y s i s                      t o                 f i n d ,                             a s      i t        h a s        i n       a l m o s t                 a l l           o f      t h e         a p p r o x i m a t e l y                          1 2 0

23   p r e c e d i n g                         c a s e s ,                                    t h a t               t h e       s e n t e n c e                o f         d e a t h             i s      n o t         d i s p r o p o r t i o n a t e .

24   I n       m y       o p i n i o n ,                                          a p p l i c a t i o n                           o f       e v e n            t h e             m o d e s t            p r o c e d u r e                   o u t l i n e d               i n

                         2
                             I n         t h           e      s a           m e             v e     i n , a           s i m i    l a r f      a i l     u r e        t o        r e     s p o n d t      o t      h e h       o l     d i n g s i n          M c K     o y
       v   .     N o r   t    h      C     a       r       o l i        n     a       ,       4 9     4 U .     S    . 4 3      3 , 1 1      0 S       . C t     .   1      2     2    7 , 1 0 3        L . E    d . 2      d        2 6 9 ( 1 9 9        0 ) ,       a n d
       M   i   l l s     v    .      M     a       r       y l a        n     d       ,       4 8     6 U .     S    . 3 6      7 , 1 0      8 S       . C t     .   1      8     6    0 , 1 0 0        L . E    d . 2      d        3 8 4 ( 1 9 8        8 ) ,       m a y
       t   h   r e a t   e    n      t     h       e         v a        l     i       d i     t y       o f     p    a s t      c o n v i    c t i     o n s .       S      e     e       A u s t i n     v .       B e l   l ,         1 2 6 F . 3       d 8 4       3 ,
       8   4   9 ( 6     t    h      C     i       r       . 1          9     9       7 )       (     s u g g   e    s t i n    g t h a      t T       e n n e   s s e      e     ’    s i n s t r      u c t    i o n s        o    n m i t i g a        t i n g
       c   i   r c u m   s    t a    n     c       e       s m          a     y         v     i o     l a t e        M c K o    y a n d         M i    l l s )   .




                                                                                                                                                       - 7 -
 1   B l a n d       r e q u i r e s         t h a t       t h e       s e n t e n c e       i n      t h i s       c a s e         b e       d e c l a r e d           e x c e s s i v e

 2   a n d     d i s p r o p o r t i o n a t e .

 3

 4                             U n d e r         B l a n d       o n e     o f     t h e     f a c t o r s          l i s t e d           f o r         c o m p a r i s o n           i s

 5   “ t h e     d e f e n d a n t ’ s             i n v o l v e m e n t           o r     r o l e      i n       t h e       m u r d e r . ”               9 5 8       S . W . 2 d         a t

 6   6 6 7 .         N o     p r i o r       c a s e       i n     w h i c h       t h e     d e a t h        p e n a l t y           h a s         b e e n       i m p o s e d         i n

 7   t h i s     s t a t e         h a s     p r e s e n t e d           s u c h     a     p a u c i t y          o f     e v i d e n c e               r e g a r d i n g         t h e

 8   r o l e     o f       t h e     d e f e n d a n t           i n     t h e     k i l l i n g .            A     d i s t i n c t i v e                 f e a t u r e         o f     t h i s

 9   c a s e     i s       t h a t     i t       i s     b a s e d       e n t i r e l y         u p o n      c i r c u m s t a n t i a l                   e v i d e n c e .               T h e

10   p r o o f       e s t a b l i s h e s             t h a t     t h e       d e f e n d a n t        w a s       o n e       o f       a       g r o u p       o f     t h r e e

11   e s c a p e d         c o n v i c t s         w h o     w e r e       i n     t h e     i m m e d i a t e            a r e a         o f       t h e     m u r d e r s           a t

12   t h e     t i m e       t h e     o f f e n s e s           o c c u r r e d .           I t      s u p p o r t s           t h e         f i n d i n g         b y     t h e       j u r y

13   t h a t     a     m e m b e r         o r     m e m b e r s         o f     t h i s     g r o u p        k i l l e d           t h e         v i c t i m s .           I t

14   e s t a b l i s h e s           t h a t       s h o r t l y         a f t e r       t h e      m u r d e r s         t h e       g r o u p           a r r i v e d         i n

15   M e m p h i s ,         T e n n e s s e e ,           i n     t h e       v i c t i m s ’        a u t o m o b i l e ,               w h i c h         c o n t a i n e d           o n e

16   o f     t h e     m u r d e r         w e a p o n s .             H o w e v e r ,       i t      d o e s       n o t       e s t a b l i s h             t h a t       t h e

17   d e f e n d a n t         h i m s e l f           k i l l e d       t h e     v i c t i m s        o r       w a s       a n     a c t i v e           p a r t i c i p a n t             i n

18   t h e     k i l l i n g s .             W h i l e       p h y s i c a l         e v i d e n c e          r e v e a l s           t h e         m e t h o d         a n d     m a n n e r

19   o f     t h e     v i c t i m s ’           d e a t h s ,         n o t h i n g       i n      t h e     p r o o f         i d e n t i f i e s               t h e     a c t u a l

20   k i l l e r       o r     e l u c i d a t e s           t h e       i n d i v i d u a l          r o l e s         o f     t h e         t h r e e       e s c a p e e s           i n

21   t h e     V e s t e r s ’         d e a t h s .             I n     s h o r t ,       t h e r e        i s     n o       p r o o f           o f     t h e     d e f e n d a n t ’ s

22   r o l e     i n       t h e     k i l l i n g s .             I t e m s       t a k e n        f r o m       r e s i d e n c e s               w h e r e       t h e

23   p h y s i c a l         e v i d e n c e           i n d i c a t e s         t h a t     t h e      d e f e n d a n t             w a s         p r e s e n t         w e r e

24   f o u n d       a t     t h e     V e s t e r s ’           h o m e ,       b u t     t h e r e        i s     n o       p r o o f           t h a t     t h e       d e f e n d a n t

25   w a s     p r e s e n t         a t     t h e       s c e n e       o f     t h e     V e s t e r s ’          m u r d e r s .

26

27                             T h e       m a j o r i t y         a c k n o w l e d g e s            t h a t       t h i s         i s       a     c a s e       “ w h e r e         t h e




                                                                                            - 8 -
 1   e v i d e n c e       d i d       n o t       p o s i t i v e l y             i d e n t i f y           t h e       s h o o t e r . ”               I t     c i t e s     t o     f o u r

 2   o t h e r     c a s e s ,         S t a t e         v .       S a m p l e ,         6 8 0       S . W . 2 d         4 4 7       ( T e n n .         1 9 8 5 ) ;       S t a t e       v .

 3   M c K a y ,     6 8 0       S . W . 2 d           4 4 7       ( T e n n .         1 9 8 5 ) ;         S t a t e       v .       D i c k s ,         6 1 5     S . W . 2 d       1 2 6

 4   ( T e n n .     1 9 8 1 ) ;         a n d         S t a t e       v .     S t r o u t h ,             6 2 0       S . W . 2 d         4 6 7       ( T e n n .     1 9 8 1 ) ,         t o

 5   s u p p o r t       i t s       c o n c l u s i o n             t h a t       a     s e n t e n c e           o f     d e a t h           h a s     p r e v i o u s l y         b e e n

 6   a f f i r m e d       i n       s u c h       a     c a s e .           H o w e v e r ,             e x a m i n a t i o n             o f     t h e s e       f o u r     c a s e s

 7   s h o w s     t h a t       t h e y         a r e       n o t     s i m i l a r           t o       t h e     p r e s e n t           c a s e       i n     t h i s     r e s p e c t .

 8

 9                             M c K a y         a n d       S a m p l e       w e r e         c o - d e f e n d a n t s                 i n     t h e     r o b b e r y       o f     a

10   “ s u n d r y       s t o r e ”         i n       M e m p h i s         d u r i n g          w h i c h        t w o       p e r s o n s           w e r e     k i l l e d .           A n

11   e y e w i t n e s s ,           w h o m       S a m p l e         h a d       a t t e m p t e d             t o     k i l l         d u r i n g       t h e     o f f e n s e ,

12   i d e n t i f i e d         b o t h         m e n       a s     b e i n g         p r e s e n t         i n       t h e     s t o r e .             T h e     e y e w i t n e s s

13   a l s o     t e s t i f i e d           t h a t         h e     s a w     M c K a y          s h o o t        o n e       o f       t h e     v i c t i m s       a n d     h e a r d

14   S a m p l e ,       w h o       w a s       s t a n d i n g         n e x t         t o      t h e      o t h e r         v i c t i m ,           a n n o u n c e       t h a t       “ I

15   o u g h t     t o     k i l l       a l l         y o u       s o n - o f - b i t c h e s ”                 a n d     i n s t r u c t             M c K a y     t o     “ k i l l

16   e v e r y     s o n - o f - a - b i t c h                 i n     h e r e ”         b e f o r e         t h e       d e f e n d a n t s             s t a r t e d

17   s h o o t i n g .           M c K a y         a n d       S a m p l e         a r e       n o t       c a s e s       i n       w h i c h         t h e     p r o o f     d i d       n o t

18   p o s i t i v e l y         i d e n t i f y             t h e     s h o o t e r           o r       d i s c l o s e         t h e         d e f e n d a n t ’ s         a c t i v e

19   p a r t i c i p a t i o n           i n       t h e       m u r d e r .

20

21                             I n     t h e       o t h e r         t w o     c a s e s ,           D i c k s         a n d     S t r o u t h           w e r e     c o -

22   d e f e n d a n t s         w h o       w e r e         t r i e d       s e p a r a t e l y .                 T h e       t w o       w e r e       i n v o l v e d       i n     t h e

23   r o b b e r y       o f     a     s h o p         i n     K i n g s p o r t ,             T e n n e s s e e ,             d u r i n g         w h i c h       t h e     s t o r e

24   o w n e r     s u f f e r e d           a     s e v e r e         b l o w         t o     h i s       h e a d       a n d       a     f a t a l       k n i f e       w o u n d       t o

25   h i s     t h r o a t .           T h e       o p i n i o n s           i n       t h e      t w o      c a s e s         i n d i c a t e           t h a t     b o t h

26   d e f e n d a n t s         g a v e         s t a t e m e n t s           t o       t h e       p o l i c e         i m p l i c a t i n g             t h e     o t h e r       a n d

27   t h a t ,     d e s p i t e         D i c k s ’           a s s e r t i o n s             t h a t       h e       h a d     r e m a i n e d           o u t s i d e       i n     a




                                                                                                 - 9 -
 1   c a r     d u r i n g       t h e       r o b b e r y ,         p h y s i c a l           e v i d e n c e         e s t a b l i s h e d               t h a t       b o t h     m e n

 2   h a d     b e e n       i n s i d e       t h e       s h o p .         U p h o l d i n g           t h e       s e n t e n c e s           o f       d e a t h       i n     b o t h

 3   c a s e s ,       t h i s       C o u r t       n o t e d       i n     D i c k s ,         6 1 5       S . W . 2 d         a t     1 3 0 ,       t h a t ,         b a s e d

 4   u p o n     t h e       e v i d e n c e ,         a     j u r y       c o u l d       r e a s o n a b l y             f i n d       t h a t       t h e       d e f e n d a n t

 5   D i c k s       w a s     a n     “ a c t i v e         p a r t i c i p a n t ”             i n     t h e       r o b b e r y         a n d       m u r d e r         o f     t h e

 6   v i c t i m .

 7

 8                             A s     n o t e d       e a r l i e r ,         t h e       e v i d e n c e           i n     t h i s       c a s e         n e i t h e r

 9   c i r c u m s t a n t i a l l y             n o r       d i r e c t l y         e s t a b l i s h e s             t h a t         t h e     d e f e n d a n t

10   p a r t i c i p a t e d           i n     t h e       m u r d e r .           I n     s h o r t ,         t h e       r e c o r d         i s     c o m p l e t e l y

11   s i l e n t       o n     t h i s       p o i n t .         I n       t h i s       r e s p e c t ,         t h e r e         i s     n o       “ s i m i l a r ”           c a s e

12   i n     w h i c h       t h e     d e a t h       p e n a l t y         h a s       b e e n       u p h e l d         b y     t h i s       C o u r t         s i n c e       t h e

13   e n a c t m e n t         o f     t h e     p r e s e n t         c a p i t a l           p u n i s h m e n t           s t a t u t e .               U n d e r       t h e s e

14   c i r c u m s t a n c e s           t h e       s e n t e n c e         i n     t h i s         c a s e     i s       t h e       s o r t       o f     “ a b e r r a n t

15   d e a t h       s e n t e n c e ”         c o m p a r a t i v e           p r o p o r t i o n a l i t y                 r e v i e w         i s       m e a n t       t o     g u a r d

16   a g a i n s t .

17

18                                                                                             I V

19

20                             T h e     c o n s t i t u t i o n a l i t y                 o f       t h e     d e a t h         p e n a l t y         i n     a     c a s e       o f

21   t h i s     s o r t       d e p e n d s         u p o n     p r o o f         o f     t h e       n a t u r e         o f     t h e       d e f e n d a n t ’ s

22   p a r t i c i p a t i o n           i n     t h e       f e l o n y       a n d       t h e       k i l l i n g s .               S e e     S t a t e         v .     B r a n a m ,

23   8 5 5     S . W . 2 d       5 6 3 ,       5 7 0 - 5 7 1         ( T e n n .         1 9 9 3 ) ;         s e e     a l s o         T i s o n       v .     A r i z o n a ,           4 8 1

24   U . S .     1 3 7 ,       1 0 7     S .     C t .       1 6 7 6 ,       9 5     L . E d . 2 d           1 2 7     ( 1 9 8 7 ) ;           E n m u n d         v .     F l o r i d a ,

25   4 5 8     U . S .       7 8 2 ,     1 0 2       S .     C t .     3 3 6 8 ,         7 3     L . E d .       2 d       1 1 4 0       ( 1 9 8 2 ) .             T h e     a b s e n c e

26   o f     a n y     e v i d e n c e         o f     t h e     d e f e n d a n t ’ s               r o l e     i n       t h e       m u r d e r s         i n     t h i s       c a s e

27   i s     m o s t     d i s t u r b i n g .               T h e     C o u r t ,         w i t h o u t         s o       m u c h       a s     a     n o d       t o     f e d e r a l




                                                                                           - 1 0 -
 1   c o n s t i t u t i o n a l               l a w     o r     p r i o r         T e n n e s s e e           c o n s t i t u t i o n a l               l a w ,       h a s

 2   a b a n d o n e d           a n y       r e q u i r e m e n t           t h a t       t h e       s e n t e n c i n g           p h a s e         o f     t h e       t r i a l

 3   a c c o m p l i s h           g e n u i n e         n a r r o w i n g           o f     t h e       c l a s s       o f     d e a t h - e l i g i b l e

 4   d e f e n d a n t s .               S t a t e       v .     M i d d l e b r o o k s ,               8 4 0     S . W . 2 d         a t       3 5 4       ( R e i d ,         C . J . ,

 5   c o n c u r r i n g           a n d       d i s s e n t i n g ) .               U n d e r         E n m u n d       a n d       T i s o n ,         t h e       f e d e r a l

 6   c o n s t i t u t i o n             a l l o w s       t h e       d e a t h         p e n a l t y         o n l y     f o r       a     d e f e n d a n t             w h o

 7   h i m s e l f         k i l l s ,         a t t e m p t s         t o     k i l l ,         o r     i n t e n d s         t h a t       a     k i l l i n g           t a k e

 8   p l a c e       o r     t h a t         l e t h a l       f o r c e       w i l l       b e       i m p o s e d ,         o r     f o r       a n y       d e f e n d a n t

 9   w h o s e       p e r s o n a l           i n v o l v e m e n t           i n       t h e     f e l o n y         u n d e r l y i n g             t h e       m u r d e r         i s

10   s u b s t a n t i a l             a n d     w h o     e x h i b i t s           a     r e c k l e s s         d i s r e g a r d             o r     i n d i f f e r e n c e               t o

11   t h e     v a l u e         o f     h u m a n       l i f e .           I n     B r a n a m ,         t h i s       C o u r t         h e l d       t h a t       i m p o s i t i o n

12   o f     t h e     d e a t h         p e n a l t y         w a s     d i s p r o p o r t i o n a t e                 a n d       u n c o n s t i t u t i o n a l                   u n d e r

13   t h e     E i g h t h         A m e n d m e n t           w h e r e       t h e r e         w a s     n o     e v i d e n c e           t o       s h o w       t h a t       t h e

14   d e f e n d a n t           w a s       e v e r     i n     p o s s e s s i o n             o f     t h e     m u r d e r         w e a p o n           o r     p e r s o n a l l y

15   a p p r o a c h e d           o r       c o n f i n e d       t h e       v i c t i m         a t     a n y       t i m e       d u r i n g         t h e       r o b b e r y           a n d

16   t h a t ,       a l t h o u g h           t h e     e v i d e n c e           i n d i c a t e d           t h a t     t h e       d e f e n d a n t             w a s       a w a r e

17   t h a t     t h e       t r i g g e r m a n           w a s       a r m e d ,         t h e r e       w a s       “ n o t h i n g           i n     t h e       r e c o r d         t o

18   e s t a b l i s h           t h e       d e f e n d a n t ’ s           m e n t a l         s t a t e       a s     o n e       o f     ‘ r e c k l e s s

19   i n d i f f e r e n c e , ’               a s     t h a t     t e r m         i s     u s e d       i n     T i s o n . ”             8 5 5       S . W . 2 d         a t     5 7 1 .

20   T h e     p r o o f         i n     t h i s       c a s e     r e g a r d i n g             t h e     d e f e n d a n t ’ s             i n v o l v e m e n t               i n     t h e

21   k i l l i n g s         i s       e q u a l l y       l a c k i n g           a n d     c r i t i c a l           q u e s t i o n s           r e l a t i n g           t o       t h e

22   d e f e n d a n t ’ s             i n v o l v e m e n t           i n     t h e       c r i m e       a r e       l e f t       e n t i r e l y           t o

23   s p e c u l a t i o n .                 T h e     C o u r t       h a s ,       b y     a f f i r m i n g           t h e       s e n t e n c e           o f     d e a t h         i n

24   t h i s     c a s e ,         a b a n d o n e d           e v e n       t h e       p r e t e n s e         o f     l i m i t i n g           t h e       s e n t e n c e           o f

25   d e a t h       t o     a     “ d e m o n s t r a b l y             s m a l l e r           a n d     m o r e       b l a m e w o r t h y ”               c l a s s         o f

26   m u r d e r e r s .               M a y n a r d       v .     C a r t w r i g h t ,               4 8 6     U . S .       3 5 6 ,       1 0 8       S .       C t .     1 8 5 3

27   ( 1 9 8 8 ) .           I n       m y     v i e w ,       t h e     s e n t e n c e           v i o l a t e s         b o t h         t h e       f e d e r a l         a n d




                                                                                             - 1 1 -
1   s t a t e   c o n s t i t u t i o n s .

2

3                       F o r   t h e s e     r e a s o n s ,   I   w o u l d       m o d i f y       t h e   d e f e n d a n t ’ s   s e n t e n c e

4   t o   l i f e   i m p r i s o n m e n t .       S e e   T e n n .     C o d e     A n n .     §     3 9 - 1 3 - 2 0 6 ( d ) ( 2 ) .

5

6                                                                             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
7                                                                             L y l e R e i d , S p e c i a l J u s t i c e




                                                                        - 1 2 -